On Rehearing.
BIGGS, Circuit Judge.
This case was an appeal from a decree of the court below holding invalid claims 1 and 2 of United States Patent No. 1,680,421, issued to the appellant, The Atlantic Refining Company, upon August 14, 1928, as assignee of Joseph W. Lewis, Jr. Heretofore we filed an opinion in this cause sustaining the validity of the claims in issue and holding them to be infringed. On motion, a rehearing was granted and the case heard anew. After due consideration had, the Court finds no reason to differ from its former holding that the patent was valid and infringed, but in view of the earnestness of counsel for defendants and the importance of the case, the Court deems it proper that an additional opinion be filed meeting specific contentions made on the rehearing.
The patent is one for the fractional distillation of hydrocarbon oils or petroleum. Methods for the fractional distillation of petroleum were well known prior to the issue of the Lewis patent. The classic method of distillation consisted of heating the oil in a pot or still to high temperature whereupon the more volatile hydrocarbons constituting the lighter fractions rose as vapor to the top of the distilling unit and were thence drawn off, while the heavier hydrocarbons, viz., those with a higher boiling point, remained in the bottom of the distilling unit. These were known as the heavy ends or “bottoms”. This comparatively crude method of distillation resulted in portions of the heavier ends being carried off with the more volatile hydrocarbons and conversely a portion of the lighter hydrocarbons remained in the bottoms. The results therefore were two fractions neither of which was cleanly cut to boiling point.
In the art of petroleum distillation the fractionating tower or rectifier early made its appearance. Certain of these were known as bubble towers and contained a series of plates arranged in the tower in such wise that as the lighter hydrocarbons rose up through the tower the heavier ends condensed upon the plates and flowed downward from plate to plate towards the bottom of the tower. By the use of the bubble tower it was possible to get a sharply defined overhead product or distillate composed of the lighter hydrocarbons, such as gasoline oils, and a sharply defined residue or bottom product which contained such heavier hydrocarbons as lubricating oils. The products thus created were condensed, if condensation was required, and were drawn off into storage tanks. The down-flowing stream of heavier hydrocarbons from bubble plate to bubble plate in the fractionating tower became known to the art as “reflux”.
As the art progressed substantial improvements were made in the process just referred to. It was found that if steam was applied at the base of the fractionating tower below the first bubble plate so that the reflux passed down the tower counter current to rising steam, the lighter hydrocarbons were “stripped” out of the reflux because the steam operated to reduce the pressure of the atmosphere upon the hydrocarbon vapors in the tower; that is to say, the steam had the effect of supporting some part of the atmospheric pressure within the tower and thus released from the vapor the lighter ends which had been weighted down with that pressure. It was also discovered that if a draw-off line was placed at an appropriate point between the bubble plates in the fractionating tower intermediate hydrocarbon fractions might be drawn from the tower, the remaining condensates continuing down the tower counter current to the rising vapors as before. See the Weisberg Patent No. 1,676,232, of July 3, 1928, issued upon an application filed November 29, 1921, and the Leslie and Baker Patent No. 1,868,466 of July 19, 1932, issued upon an application filed June 29, 1925. But the intermediate fractions so drawn off were not clearly cut as to light and heavy ends and required further distillation to become the standard fractions required by the petroleum industry.
In the Primrose Patent No. 1,614,689 of January 18, 1927, and its accompanying figure, issued upon an application filed April 7, 1921, cited by the appellee, three side stream draw-offs are illustrated. These, however, pass the hydrocarbon vapors into a single collecting unit. Thence the vapors move into the first of a series of connected *648condensers from which lines run to tanks for the storage of standard fractions. The stripping of the Primrose process was performed by open steam shot into the condensers. There was also a connection between and at the bottoms of the respective condensers leading back into the fractionating tower.
In the Peterkin Patent No. 1,709,874, and its accompanying illustration, issued April 23, 1929, upon an application filed June 4, 1925, also cited by the appellee, a system is disclosed whereby petroleum is run from a pipe still or heater into an exhausting chamber or stripper which constitutes the bottom section of a fractionating tower and the reflux passes down the tower counter current to rising vapor and steam. The lighter hydrocarbons are drawn out of the upper end of the column into a condenser and move thence into a flow box in which the oil is divided into two streams, one stream moving to storage, the other returning to the top of the fractionating tower for further processing. There are also four side streams shown, drawn off from the fractionating column from points intermediate the bubble plates. By these side streams intermediate fractions are drawn out of the fractionating tower into condensers and thence moved to storage. The Peterkin patent also discloses a heater whereby open steam is driven into the stripper. It should be noted however that Peterkin provides no means whereby the vapors of low boiling components taken from the fractionating column by the side strippers can be returned into the fractionating system.
In United States Patent No. 1,868,-466, and its illustration, issued to Leslie and Baker upon July 19, 1932, upon an application filed by them upon June 29, 1925, cited by the appellee, a side steam stripper is disclosed but with a steam heating coil serving in lieu of an open steam stripper, which, is placed between the fractionating column and a distillate storage tank. Leslie and Baker also show draw-offs at the top and bottom of the fractionating column for light vapors and heavy ends.
In the Wright and Atwood Patent No. 1,278,280, issued upon September 10, 1918, also cited by the appellee, a process for fractionating liquids by distillation is disclosed. In this patent a series of condensing devices is arranged within a column^ each directly above the other and each connected with the next in line. The condensing fluid (named as crude oil) enters at the top of the column and passes successively through the upper and lower pipes of the successive condensing devices to be discharged at the bottom of the column. Outlet pipes lead from the base of each condensing unit whereby draw-offs could be made. When lighter hydrocarbons are obtained than those desired, they are re-evaporated by steam from the collecting units of the condensers and are thereafter condensed again until the desired fractions are obtained. When the fractions desired are obtained, the patent contemplates their withdrawal from the unit.
To refer specifically now to the Lewis patent sub judice we state that the claims in issue, viz., 1 and 2, are as set forth below.1 The apparatus disclosed by the Lewis patent and its illustration consists of an ordinary pipe still or heater through which the oil is forced at high velocity into a fractionating tower with bubble plates arranged in the manner disclosed by the prior art. A draw-off is shown at the top of the fractionating column whence the lighter hydrocarbons pass into a flow box (as in Peterkin) where the flow is divided, one part passing off into storage for light distillates, the other portion returning to the top of the fractionating column. The bottom section 'of the fractionating column forms an open steam stripper into which superheated steam *649is delivered and from whence it moves up into the fractionating tower. There are also two draw-offs placed between the bubble plates whence side streams pass from the fractionating tower. Thus far it will be observed that there is little difference between the Peterkin patent and the Lewis patent. But Lewis places small fractionating towers, which are in fact auxiliary open steam strippers, upon the draw-off lines so arranged that by means of connecting lines running from their tops back to the main fractionating column the lighter hydrocarbons pass back from the auxiliary strippers to the main fractionating column. Lewis further indicates (by figure 2 of the patent) that the auxiliary steam strippers may be placed inside the main fractionating column instead of outside of it. Whether the auxiliary steam strippers be within or without the main fractionating tower is of course immaterial.
The appellant contends that operation of this apparatus in the manner indicated by Lewis affords a new method of fractional distillation whereby the rectifying effect of the portion of the reflux moving down the main fractionating column is combined with the open steam stripping by the auxiliary fractionating towers of the reflux which is withdrawn through the side streams. The appellant claims that there is a new result produced thereby, viz., the production by a single distillation of intermediate fractions sharply cut at both light and heavy ends. To re-state the appellant’s position, as we apprehend it, Lewis combined rectification of one portion of the reflux, namely that remaining within the main fractionating column, with open steam stripping of that portion of the reflux drawn off by the side streams, the lighter ends of the side streams being returned again to the main fractionating column and being there subjected again to the rectifying effect caused by the reflux flowing down the column in counter current contact with the rising hydrocarbon vapors. Lewis teaches that the processes of his distillation method are to be continuously operated in what constitutes in fact a partially closed system, and as the distillation processes are carried on, the lighter ends rise out, the heavier ends fall out, of the intermediate fractions which are thus cut sharply at top and bottom. The appellant contends that commercially usable intermediate fractions are thus obtained. This is a result which prior to Lewis could be achieved solely by repeated distillations despite the elaborate equipment and methods disclosed by the patents referred to heretofore in this opinion.
In our opinion the evidence clearly indicates that Lewis’ method does give intermediate distillation fractions which are sharply cut at both ends and which require no substantial further treatment to be commercially acceptable. It is also clear as contended by the appellee that all the tools or devices demonstrated by the Lewis patent are old in the art. A pipe still or heater and an open steam stripping or exhausting chamber adjacent to the bottom of the main fractionating column and within the column is demonstrated by Peterkin. The device of side steam stripping is shown by Weisberg and Primrose. Side stream lines intermediate the bubble plates to withdraw fractions are shown also by Peterkin. A flow box to divide the flow emanating at the top of the main fractionating column to return a portion of it to the fractionating column and to send the rest to storage is taught by Peterkin. The two small fractionating columns or auxiliary steam strippers, whether placed within or without the main fractionating column as taught by Lewis, function individually precisely as do the fractionating columns of the prior art. The heating coil of Leslie and Baker, placed by them outside of their fractionating tower serves of course to raise the temperature of the hydrocarbons. Open steam on the other hand is a stripping agent because it relieves atmospheric pressure. But this difference in so far as the issues raised by the case at bar are concerned is of small consequence.
Wright and Atwood in their patent No. 1,278,280 showed connected condensers, places for draw-offs and re-evaporation of too light ends. Vacuum Oil Company from 1918 to 1928 originally operated a unit similar to that described by Wright and Atwood at Olean, New York. There were substantial subsequent alterations made by Vacuum’s engineers in their attempt to cause it to operate with commercial success to distill intermediate fractions of hydrocarbons, but we think it is plain that the device designed upon the Wright and Atwood patent as it was eventually operated possessed but little resemblance to Lewis’ system. There is no suggestion by Wright and Atwood of withdrawal of a portion of the hydrocarbons while another portion moves counter current to the rising vapors in the earlier stages of a fractionating system. As a matter of fact we can perceive no provision *650made in the patent for passing the liquid down through the bubble plates or.trays.
The appellee’s testimony to prove that the Wright and Atwood process was successfully used with modifications to achieve the results that Lewis achieved is unconvincing. The experiments carried on at Olean were unsatisfactory and were abandoned. There is evidence that the Wright and Atwood unit was supplanted by a Foster-Wheeler fractionating unit operating substantially in the manner of the appellee’s.
In respect to Shell Company’s operations at Martinez and Wood River which the appellee contends shows anticipation, we think these operations 'may be plainly distinguished from the Lewis method. There was no splitting of the reflux. There was no return of stripped vapors to the fractionating system to constitute any kind of a continuous distillation. Moreover, the evidence of the Shell Company’s records' shows that that- company incurred much trouble with the process employed. There, was in fact the requirement of redistilling the distillates, lack of success from the employment of the process as a whole, and the final abandonment of it.
The individual tools of the art suggested by Lewis are indeed old, but there is an essential difference -between the prior art and Lewis’ method. The device of using auxiliary fractionating towers or steam strippers - connected back to the main fractionating column whereby lighter hydrocarbons are returned to the distillation processes of the main column, while the heavier ends go on to storage, is new in the art and gives a new and commercially valuable result, largely accomplishing in one continuous process what theretofore had required several separate distillations.
The record shows the commercial success of the Lewis method. But it is the law that the test of commercial success may be-applied only when the question of novelty is fairly open to doubt. See Lyman Gun Sight Corporation v. Redfield Gun Sight Corporation, 10 Cir., 87 F.2d 26; Ottenheimer Bros. v. Libuwitz, 4 Cir., 87 F.2d 190, and Smith v. Hall, 301 U.S. 216, 57 S.Ct. 711, 81 L.Ed. 1049. It is true also that the method employed by Lewis now appears obvious, but the result of the operation of genius frequently seems so. The question of whether Lewis’ achievement rises to the dignity of invention or -whether it constituios mere mechanical ingenuity as found by the learned District Judge is the real question before us.
Much has been said in respect to what constitutes inventive genius. We think that we can add little to that which has already been said upon that subject. We state that in our judgment the step taken by Lewis appears to be more, much more than the mere exercise of the mechanical ingenuity of one skilled in the art of petrolum distillation, more than a new use for the old tools of the art. We think that it does in fact constitute inventive genius. The defense offered is a mosaic defense and as was said by this court in Craft-Stone, Inc., v. Zenitherm Co., Inc., 3 Cir., 22 F.2d 401, 402, “The patentee invented a new and useful product, and it is not permissible for an infringer to go to the prior art and defeat the patent by selecting the various elements of the patentee’s process from different patents, bring them together, and say that this aggregation anticipates. Knowledge after the event is always easy, and problems once solved present no difficulties. [Webster] Loom Co. v. Higgins, 105 U.S. 580, 26 L.Ed. 1177; Diamond Rubber Co., etc., v. Consolidated Rubber Tire Co., 220 U.S. 428, 31 S.Ct. 444, 55 L.Ed. 527.” In the case at bar the defense offered must fall. It may not be sustained against the disclosures of the Lewis patent.
After rehearing and full consideration we are confirmed in our prior conclusion. The Lewis patent constitutes invention over the prior art and the claims in issue are valid claims and must therefore be upheld.
The appellee’s process is almost identical with the Lewis method and clearly infringes the claims sub judice.
In respect to the charge that the appellant comes into court with unclean hands, we concur in the finding of the trial court. There is not sufficient proof of conduct upon the appellant’s part which would lead us tq sustain this defense. Nor is release by way of license shown.
As stated in our prior opinion the decree of the court below is reversed and the cause is remanded to the court below with instructions to, reinstate the bill of complaint and enter a decree of infringement and for an accounting.

 “1. In the art of fractionally distilling hydrocarbon oils, the method which comprises passing vapors of the oil counter current to and in contact with reflux oil, withdrawing a portion of the reflux oil intermediate the lightest and heaviest fractions, passing the reflux oil so withdrawn counter current to steam in contact therewith to remove low boiling components, thereby yielding an intermediate fraction of higher flash point, and continuing the other portion of the reflux oil counter current to the vapors in an earlier stage of the fractionating system.
“2. In the art of fractionally distilling hydrocarbon oils, the method which comprises passing vapors of the oil counter current to and in contact with reflux oil, withdrawing a portion of the reflux oil intermediate the lightest and heaviest fractions, subjecting the reflux oil so withdrawn to direct contact with steam to separate low boiling point components, returning the vapors, of the separated low boiling components into the fractionating system, and continuing the other portion of the reflux oil counter current to the vapor in an earlier stage of the fractionating system.